NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent (Reg. No. 54,962) on 07/09/2021.
The application has been amended as follows:
In the Claims
	Claim 16, line 6, “the power converter to couple to the PLI capacitor through a series current-limiter” has been changed to --the power converter to couple to the PLI capacitor through an electrical path including a series current-limiter--.	
	
Reason For The Above Changes
The above changes have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 07/09/2021.

REASONS FOR ALLOWANCE
Claims 1 and 3-21 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the current-limiting circuit is to provide current limitation in boost operation to charge the PLI capacitor, and the diode is to provide a current return path in buck operation to return 
Claims 3-15 are allowed based on the dependency from claim 1.
Claim 16, as amended, is allowed because the prior art of record does not disclose nor render obvious wherein the current-limiting circuit is to provide current limitation in boost operation to charge the PLI capacitor, and the diode is to provide a current return path in buck operation to return current from the PLI capacitor to the charging circuit as cited with the rest of the claimed limitations.
Claims 17-21 are allowed based on the dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842